Citation Nr: 1712954	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO. 12-23 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a skin disorder of the feet (claimed as blisters), to include as due to herbicide exposure. 

2. Entitlement to service connection for a skin disorder of the body (claimed as psoriasis), to include as due to herbicide exposure. 

3. Entitlement to service connection for leukopenia (claimed as low blood count).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel

INTRODUCTION

The Veteran served honorably in the U.S. Army from August 1965 to June 1968. He served in the Republic of Vietnam during the Vietnam Era from June 1966 to June 1967. Accordingly, the Veteran is presumed to have been exposed to herbicides, including Agent Orange. See 38 C.F.R. § 3.307 (a)(6)(iii) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent).

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2016, the Board remanded the claim for an adequate VA examination and opinion. The case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for leukopenia (claimed as low blood count) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not currently suffer from a skin disorder of the feet that is the result of a disease or injury in active duty service, to include his conceded exposure to herbicides. 

2. The Veteran does not currently suffer from a skin disorder of the body that is the result of a disease or injury in active duty service, to include his conceded exposure to herbicides.



CONCLUSIONS OF LAW

1. The criteria for a skin disorder of the feet (claimed as blisters), to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

2. The criteria for a skin disorder of the body (claimed as psoriasis), to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). The VCAA provides that VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. Quartuccio v. Principi, 16 Vet. App. 183 (2002). Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

VA satisfied its duty to notify the Veteran. The record reflects that following the Veteran's claim, and prior to the adjudication of that claim in March 2012, the RO mailed the Veteran letters in February 2011 and June 2011. The letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004). The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Here, VA satisfied its duty to assist the Veteran in the development of his claim. The RO associated the Veteran's service treatment records (STRs), medical records, and lay statements with his claims file. The Veteran has not identified any other relevant private treatment records or outstanding VA medical records for the RO to assist him in obtaining. Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

In November 2012 and June 2016, VA provided the Veteran with examinations. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). Generally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124. Here, the June 2016 examination is adequate, as it shows the examiner considered the relevant history of the Veteran's claimed skin disorders and provided opinions with supporting rationale. Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c). 

As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim. 

The Board also finds compliance with March 2016 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). In March 2016, this case was remanded for an adequate VA examination. A review of the Veteran's claims file shows that all required development has been accomplished in accordance with the Board's remand directives. The RO issued a Supplemental Statement of the Case per directives. Accordingly, additional remand is not warranted. The Board will proceed to address the merits of the claim.

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

The Board notes that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. See 38 C.F.R. § 3.309 (e). Certain enumerated disorders, such as chloracne, other acneform disease consistent with chloracne, porphyria cutanea tarda, or dermatofibrosarcoma protuberans, may be presumptively service-connected if the Veteran served in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.309 (e). 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Thus, presumption is not the sole method for showing causation.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C. A . § 1154 (a).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value. When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he developed skin problems of the feet (blisters) during and after his service in Vietnam and that his skin problems progressed into psoriasis of the feet and body. He asserts his skin problems are the result of his presumed herbicide exposure in Vietnam during service. See August 2010 Claim; April 2011 Statement; June 2012 Statement.

The Veteran's service treatment records (STRs) contain two notations of treatment for a foot injury. In January 1967, the Veteran sought treatment after he stepped on a nail. The Veteran then appeared for treatment a few days later with complaints of swelling near the puncture site. The examiner noted that the Veteran had a slight infection on the heel of the right foot. The Veteran stated that after he left Vietnam, he was treated at a medical facility with a blue ointment for his foot condition in July 1967. However, the STRs are otherwise silent for any skin or foot conditions. The April 1968 separation examination found that the Veteran's skin and feet were normal. In the accompanying Report of Medical History, the Veteran reported that he did not have skin diseases or foot trouble. 

Following the Veteran's separation from active duty, the record indicates complaints of skin disorders beginning in 2011. Dermatology records indicate skin treatment of the back, shoulders, abdomen, arms, thighs, and feet for various diagnoses of psoriasis, eczematous dermitis, seborrheic keratosis, and tinea pedis. February 2011-October 2015 Private Records; June 2016 VA examination.

In September 2011, the Veteran's wife provided a statement regarding the Veteran's skin disorder on his feet. She stated that she has been married to the Veteran for 39 years and had observed large blisters on his feet that appeared constantly after wearing socks and shoes. The Veteran's wife further stated that the blisters were "ongoing, painful, and difficult to control."

In June 2012, the Veteran submitted a statement in which he claimed that while in Vietnam he contracted chloracne which caused frequent blisters. The Veteran reported that the disease had worsened into psoriasis and that his body was slowly deteriorating from "the disease (fungus)." 

In his August 2012 substantive appeal, the Veteran again reiterated that he first developed skin disorders during Vietnam. The Veteran stated that he was treated for a puncture wound and subsequently developed infections, blisters, skin rashes, and auto immune skin conditions. 

In November 2012, the Veteran was afforded a VA examination. The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness. The examiner rationalized that the objective findings of dry, white flaking skin were consistent with psoriasis and it was not likely that the Veteran had any objective residuals of foot injury incurred in or caused by foot puncture and infection that occurred in January 1967.

In March 2016, the Board remanded the claim to obtain an adequate examination. The Board found that the November 2012 VA examination was inadequate because the VA examiner provided no rationale for his negative conclusion, did not review any of the post-service medical evidence of record or the Veteran's lay statements, and failed to consider both direct and presumptive service connection based on Agent Orange exposure. 

In June 2016, the Veteran was afforded another VA examination. The examiner reviewed both STRs and post-service records. The examiner diagnosed tinea pedis and psoriasis and opined that it was not at least as likely as not that the disorders were incurred in or caused by service. The examiner noted that there was no evidence or documentation of any skin or foot conditions in the STRs other than the notations for when the Veteran stepped on a nail during service. The examiner noted that the Veteran believed there was documentation of skin conditions in the STRs and that the Veteran explained that when he stepped on a nail, skin would have been exposed. The examiner indicated that the Veteran did not have any diagnosed skin disorders of the feet or the body that are on the list of presumptive service-connected diseases for herbicide exposure. The examiner further noted that the diagnosed skin disorders (tinea pedis and psoriasis) were not related to service, including to his herbicide exposure. The examiner opined that the nail injury was a puncture wound infection and not a skin infection and therefore had no relation in any form to the diagnosed skin conditions. The examiner addressed lay statements regarding treatment with a blue ointment, that Veteran's blisters escalated to psoriasis, and the statement of the Veteran's wife, the STRs, and post-service medical in rendering his opinion. Specifically, the examiner noted that the lay statements were made after many intervening years and are not corroborated by the medical evidence of record, to include the Veteran's STRs.

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for skin disorders of the feet and body, to include as due to herbicide exposure. 

Regulations pertaining to Agent Orange exposure, which includes all herbicides used in Vietnam, provide that if a veteran served on active duty in Vietnam during the Vietnam era, the veteran is presumed to have been exposed to Agent Orange or similar herbicides. These regulations also stipulate the diseases, including some for which service connection may be presumed due to an association with exposure to herbicide agents. Because the Veteran's currently diagnosed tinea pedis and psoriasis are not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309 (e), medical nexus may not be presumed as a matter of law. 

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis. Combee v. Brown, 34 F.3d 1039, 1042  (Fed. Cir. 1994).

Here, however, the Board finds that the weight of the evidence demonstrates that the Veteran was not diagnosed with any skin disorders in service and was not treated for a skin disorder in service or for many years thereafter. Despite the in-service treatment for a puncture wound to the heel, service treatment records are negative for any complaints, diagnoses, or treatment for a skin disorder. Furthermore, the Board finds that there is no causal connection between the Veteran's in-service foot injury and his present diagnosed skin disorders. Importantly, no opinion relating any of the identified disorders to service is present in the record, and the Veteran has not submitted any competent evidence relating any skin disorder directly to service, including to his conceded herbicide exposure. The Board has considered the evidence of record and finds that there is no competent evidence medically relating the Veteran's current skin disorders of the feet or body to military service. Absent a medical opinion in the record of a relationship to military service, the Veteran's claims for service connection for skin disorders of the feet and body must be denied. There is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and any skin disorder.

In this case, the only evidence in favor of the Veteran's claims is his statements, and those of his wife, that his skin problems began during service and have continued to the present. However, the Board finds that this evidence is outweighed by the medical evidence from the VA examiner's opinions, which are based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge. In addition, in arriving at his negative opinions, the VA examiner considered the Veteran's contentions regarding the etiology of his claimed disorders and nevertheless concluded that the Veteran's current disorders are not likely related to service. In light of the well-reasoned opinions offered by the VA examiner in June 2016, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value. See Gabrielson, 7 Vet. App. at 40. The VA examiner provided reports that considered the Veteran's history, set out his findings in detail, and contained clearly articulated reasons for his conclusions. Thus, the Board relies upon the VA examiner's opinions in making its determination. As discussed above, the VA examination specifically addressed causation, clearly indicating that the Veteran's skin disorders are not likely related to his time in service, including to his in-service herbicide exposure. For these reasons, the Board concludes that the VA examiner's opinions are of greater weight.

In making all determinations, the Board must fully consider the lay assertions of record. In that connection, the Board has considered the Veteran's statements and the statement of his wife. Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). The Veteran is competent to report (1) symptoms observable to a layperson, e.g., weight loss; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

However, the Board finds the Veteran's statements with respect to the etiology of his skin disorders is not competent evidence. Although lay persons are competent to provide opinions on some medical issues, the specific matters of the diagnosis and/or etiology of the Veteran's skin disorders are complex medical matters that fall outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer). As the Veteran and his wife are not shown to be other than laypersons without appropriate training and expertise, their opinion of the etiology in this case is not competent evidence. The Board notes that the Veteran is competent to report his observable symptoms and history, and such reports must be considered with his claim. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). In contrast, the Veteran is not competent to diagnose skin disorders in the first instance. Rather, such opinion requires interpretation of the medical evidence and medical expertise due to the complex nature of the skin disorders. Further, as discussed below, the Board finds the statements made by the Veteran during service to be more probative than statements made many years later concerning continuous symptomatology over the intervening years. Therefore, the weight of the evidence is against a relationship between the skin disorders and service.

The Board assigns greater probative value to the separation examination dated April 1968, the post-service private treatment records, and the June 2016 VA examination and opinions. Greater probative value is afforded to the normal service separation examination and the June 2016 VA medical opinion, as they were prepared by medical professionals after examining the Veteran. The Board also finds that the STRs are highly probative, as this is contemporaneous medical evidence associated with the time of the claimed injury. Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant). In that connection, the Board finds compelling the Veteran's April 1968 separation report of medical history, in which he specifically denied experiencing any skin or foot disorder. This contemporaneous evidence outweighs the later statements from the Veteran and his wife regarding continuity of symptoms that first began in service and have continued to the present. This coupled with the normal service separation examination and the negative June 2016 VA medical opinion weighs against the claim.

In conclusion, the Board finds that the preponderance of the evidence is against the claims for entitlement to service connection for skin disorders of the feet and body, and these claims must be denied. Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a skin disorder of the feet, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for a skin disorder of the body, to include as due to herbicide exposure, is denied.


REMAND

A March 2012 rating decision denied service connection for leukopenia (claimed as low blood count). In June 2012, the Veteran filed a statement in which he expressed that during Vietnam he was affected with a fungus that caused blisters and escalated into a low white blood count. Additionally, in August 2012, the Veteran stated that after treatment for his puncture wound and subsequent infections related to the wound during service, he was monitored for abnormal cell count. The Board interprets the correspondences as a timely notice of disagreement to the March 2012 rating decision's denial of the claim for service connection for leukopenia. 38 C.F.R. § 20.201 (b) (2016). No Statement of the Case addressing that claim has been issued. Therefore, the Board is required to remand the claim for issuance of a Statement of the Case. Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case addressing the issue of entitlement to service connection for leukopenia (claimed as low blood count). Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of the claim. If a timely substantive appeal is received, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


